Per Curiam.
Defendants’ principal assignments of error are based on exceptions taken during the trial before Judge Carr. .
Defendants contend the evidence was insufficient to show their truck was involved in any way in any incident such as that referred to in plaintiff’s allegations and evidence. Williams testified he had no knowledge of such an incident. We have examined the evidence, both direct and circumstantial, in close detail. When considered in the light most favorable to plaintiff, it was sufficient to support jury findings that the truck involved was that of defendants Gay and that the negligence of their agent, Williams, proximately caused plaintiff’s injury and damage.
Defendants’ contention that Judge Carr failed to apply general principles of law to the factual situation disclosed by the evidence is without merit. Careful reading of the charge shows compliance with G.S. 1-180 in such manner as to merit commendation.
All assignments, including those based on exceptions taken at the trial before Judge Carr and also at the trial before Judge Hall, have received careful consideration. Although defendants’ counsel have explored with diligence and have discussed in extenso all *717possibilities of error, prejudicial error has not been shown and further discussion is deemed unnecessary. Hence, the verdicts and judgment will not be disturbed.
No error.
Laee, J., took no part in the consideration or decision of this case.